ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Joseph D. Reid II, to indefinitely suspend the Respondent from the practice of law with Respondent having the right to apply for readmission after one year. The Court having considered the Petition, it is this 30th day of March, 2016.
ORDERED, that Respondent, Joseph D. Reid II, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland for violating Rules 1.1,1.3 and 8.4(a), (c) and (d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
ORDERED, that, the Clerk of this Court shall remove the name of Joseph D. Reid II from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d); and it is further
ORDERED, that the Respondent may apply for readmission after a period of one year.